Citation Nr: 0404543	
Decision Date: 02/18/04    Archive Date: 02/27/04

DOCKET NO.  03-17 496	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada



THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of service connection for coronary artery disease 
(CAD).  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

R. A. Seaman, Counsel





INTRODUCTION

The appellant is a veteran who retired in June 1987 after 
more than 25 years of active duty.  This matter comes before 
the Board of Veterans' Appeals (Board) on appeal from a May 
2002 rating decision by the Department of Veterans Affairs 
(VA) Regional Office (RO) in Reno, Nevada.


FINDINGS OF FACT

1.  An unappealed rating decision in April 2000 reopened a 
previously denied claim of service connection for CAD, but 
denied the claim on de novo review essentially on the basis 
that such disability was not shown to be related to service.  

2.  Evidence received since the April 2000 decision either 
duplicates or is cumulative to evidence then of record, or is 
not material as to whether the veteran's CAD is related to 
service; it does not raise a reasonable possibility of 
substantiating the claim.  


CONCLUSION OF LAW

Evidence received since the April 2000 decision is not new 
and material, and the claim of service connection for CAD may 
not be reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 
38 C.F.R. § 3.156 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

There was a significant change in the law prior to this 
appeal.  On November 9, 2000, the Veterans Claims Assistance 
Act of 2000 (VCAA), (codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107) became law.  Regulations implementing the 
VCAA have been published.  38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a).  The VCAA and implementing regulations apply 
in the instant case.  
The U.S. Court of Appeals for Veterans Claims (the Court) has 
issued a decision, Pelegrini v. Principi, No. 01-944 (U.S. 
Vet. App. Jan. 13, 2004), which holds, in part, that a VCAA 
notice, as required by 38 U.S.C. § 5103(a), must be provided 
to a claimant before the initial unfavorable agency of 
original jurisdiction (AOJ) decision on a claim for VA 
benefits.  

Here, the veteran's substantially complete petition to reopen 
his claim was received in March 2002.  That same month he was 
issued notice advising him of what was needed to establish 
entitlement to service connection, and specifically advising 
him that since the claim had previously been finally denied, 
new and material evidence was required to reopen the claim.  
He was also advised to respond within 60 days, but further 
advised that evidence received within a year would be 
considered.  He then submitted voluminous records, after 
which the RO issued the instant decision on appeal declining 
to reopen the claim.  The May 2002 rating decision and an 
April 200e statement of the case (SOC) informed the veteran 
of what the evidence showed, and of the controlling law and 
regulations.  He subsequently submitted duplicates of a 
previously submitted private physician's statement and a VA 
treatment report (which included an opinion).  (It is 
noteworthy that as these were duplicates, issuance of a 
supplemental SOC was not required.)  The notice requirements 
of the VCAA are met.

It is also noteworthy that where there was a previous final 
denial of a claim, VA's "duty to assist" does not attach 
until the claim is reopened.


Background

By an unappealed decision in April 2000, the RO denied 
service connection for CAD on the basis that there was no 
nexus between the veteran's current CAD and service.  The RO 
held that new and material evidence sufficient to reopen the 
claim was received, but found (using a not-well-grounded 
analysis) that the veteran's CAD was unrelated to his 
service.  The April 2000 RO decision is the last final 
decision of record on the claim of service connection for 
CAD.  Service connection for CAD (characterized as 
arteriosclerotic heart disease) had initially been denied by 
an unappealed rating in June 1992 based on findings that it 
was not manifested in service or in the first postservice 
year, and was not shown to be related to service.  In 
subsequent ratings (most recently, prior to April 2000, in 
January 1999) the RO declined to reopen the claim.

Evidence of record in April 2000 included service medical 
records which are negative in their entirety for symptoms, 
diagnosis, or treatment of any cardiovascular disorder.  In a 
June 1987 report of medical history given by the veteran on 
his retirement from service, he responded "no" when asked 
whether had any pain or pressure in his chest, palpitation or 
pounding heart, or general "heart trouble."  The 
corresponding report of medical examination is negative for 
any abnormality of the veteran's cardiovascular system.

The earliest evidence of record indicating a cardiovascular 
disorder is in postservice medical records dated in October 
and November 1990.  An October 1990 report of emergency room 
treatment at a Naval hospital indicates that the veteran 
complained of chest pain.  Atypical non-cardiac chest pain 
was diagnosed.  A November 1990 clinic report shows 
complaints of chest pain, and the diagnosis was rule out 
angina.  The veteran underwent angioplasty of the right 
coronary artery in November 1990, and the report of that 
procedure shows diagnosis of atherosclerotic cardiovascular 
heart disease, with significant stenosis of the proximal 
right coronary artery.  A report of a treadmill exercise test 
in February 1991 shows a diagnosis of CAD.  Outpatient 
records dated from September 1992 to June 1997 reveal that 
the veteran was seen for treatment of numerous health 
problems, including CAD.  

VA examination in June 1997 included diagnosis of CAD, status 
post coronary angioplasty.  An echocardiogram (ECG) report 
dated in October 1999 showed CAD with involvement of the left 
ascending and left circumflex coronary arteries with normal 
systolic function.  

In a January 2000 letter, a private physician reported that 
an evaluation of the veteran revealed a significant two-
vessel disease for which a coronary artery bypass graft was 
indicated.  It was reported that there were then-present 
lesions, including a reocclusion of the right coronary artery 
with another lesion in its distal third, both of which were 
critically stenosed.  The physician stated:

It is my impression that these lesions 
developed over time even while in the 
military service and has [sic] continued 
to progress as part of the natural 
history of the coronary artery disease.  
[The veteran's] continued smoking may 
have accelerated the progression of the 
lesions.

In the April 2000 decision the RO found that the evidence did 
not show CAD in service or in the presumptive one year period 
following service, and did not show a nexus between the 
current CAD and service.  

Evidence received subsequent to the April 2000 decision is as 
follows:  

?	Copies of postservice medical records that were already 
associated with the claims file when the RO issued the 
April 2000 decision.  

?	Additional private and VA medical records, dated between 
January 2000 and March 2002, showing ongoing treatment 
for numerous health problems, including CAD.  The 
veteran underwent coronary artery bypass grafting (CABG) 
in March 2000.  

?	A March 2002 written statement from the veteran 
reiterating his contention that service connection is 
warranted for CAD because such disability was incurred 
in service.  He submitted with his statement a January 
2002 VA outpatient record wherein a VA medical care 
provider reported:

[I] reviewed old records with [the 
veteran] again [regarding his] 
application for service connection [for] 
CAD . . . a physician in the Phillipines 
[sic] when [the veteran] had CABG felt 
that this was a natural progression of 
disease over years.  Studies have shown 
there is a natural progression of CAD 
that can occur starting at childhood but 
whether this was significant while [the 
veteran] was in [the] military is unclear 
as [the veteran] denies [chest pain] 
during . . . service.  ECG also showed 
[normal sinus rhythm] with 
[repolarization abnormal] (may be a 
normal variant) with no sig[nificant] 
change from 1986-1987.  

In June 2003, the veteran submitted a duplicates of a 
previously received private physician's January 2000 
statement and a January 2002 VA report including a VA 
physician's opinion.

Legal Criteria and Analysis

As noted above, the veteran's application to reopen the claim 
of basic eligibility for VA pension benefits was last finally 
denied by the RO in April 2000.  That determination is final.  
38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  Generally, when a 
claim is disallowed, it may not be reopened and allowed, and 
a claim based on the same factual basis may not be 
considered.  38 U.S.C.A. § 7105.  Under 38 U.S.C.A. § 5108, 
"[I]f new and material evidence is presented or secured with 
respect to a claim which has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim."  

The regulation defining new and material evidence (38 C.F.R. 
§ 3.156(a)) has been amended.  The revised 38 C.F.R. § 
3.156(a) applies to claims to reopen received on or after 
August 29, 2001.  Because the veteran's request to reopen his 
claim for basic eligibility for VA pension benefits was 
received in June 2002, the amended regulation applies to this 
claim.  Under the amended version of 38 C.F.R. § 3.156(a), 
"new" evidence means existing evidence not previously 
submitted to agency decisionmakers.  "Material" evidence 
means existing evidence that, by itself or when considered 
with previous evidence of record, relates to an unestablished 
fact necessary to substantiate the claim.  38 C.F.R. § 
3.156(a).  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the 
time of the last prior final denial of the claim sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claim.  Id.

The VCAA provides that nothing in the section shall be 
construed as requiring VA to reopen a previously disallowed 
claim except when new and material has been presented or 
secured.  See 38 U.S.C.A. § 5103A.

Regarding materiality, the U.S. Court of Appeals for Veterans 
Claims (the Court) has held that the newly presented evidence 
need not be probative of all the elements required to award 
the claim but that the evidence must tend to prove the merits 
of the claim as to each essential element that was a 
specified basis for the last final disallowance of the claim.  
Evans v. Brown, 9 Vet. App. 273 (1996).

In Vargas-Gonzales v. West, 12 Vet. App. 321 (1999), the 
Court concluded that a determination as to whether evidence 
is new is separate from a determination as to whether the 
evidence is material.  If the Board determines that the 
evidence is not new, that should end the Board's analysis as 
to whether the evidence is "new and material."  
Accordingly, if the evidence is not new, it is not necessary 
to go on and determine whether it is material.  

In the circumstances of this case, as service connection for 
CAD was previously denied based on a finding that there is no 
connection between the veteran's current CAD diagnosis and 
service, for new evidence to be material, it would have to 
tend to show that there is such a link.

Copies of service medical records, VA outpatient reports, and 
private medical records showing treatment the veteran 
received through January 2000 were considered in the RO's 
April 2000 decision, as was the January 2000 private 
physician's statement.  Photocopies of those medical records 
are merely duplicate evidence, and not "new."  

Additional medical evidence reflecting VA outpatient 
treatment through March 2002 is "new" in the sense that the 
RO did not have it to review when issuing the April 2000 
decision.  However, such medical records simply tend to 
establish that the veteran currently carries a diagnosis of 
CAD, a fact not in dispute.  This evidence thus is 
cumulative, and also not new.  The January 2002 VA outpatient 
record containing an examiner's statements about the 
veteran's CAD is new, but not material.  The examiner merely 
noted that studies have shown that there is a natural 
progression of CAD that can begin during childhood.  The 
examiner expressly noted that it was unclear whether a 
"natural progression" of CAD was significant to the 
veteran's claim inasmuch as the veteran himself denied chest 
pain in service.  The examiner's statement does not tend to 
establish the element of the claim that was the basis for the 
prior denial, i.e., that there was no evidence that the 
veteran's CAD is related to service,.  Thus, it is not 
probative of the veteran's claim; if anything, it weighs 
against it.  

Regarding the contentions of the veteran that he has a 
current cardiovascular disease that is related to service, he 
is a layperson, and his opinion in this matter is not 
competent evidence, as opinions regarding medical nexus 
require medical expertise.  See Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  

The Board finds that no item of additional evidence received 
subsequent to the RO's April 2000 decision bears directly and 
substantially upon the specific matter at hand, i.e., whether 
the veteran's current CAD is related to service.  Hence, the 
additional evidence does not raise a reasonable possibility 
of substantiating the claim; is not new and material; and the 
claim may not be reopened.


ORDER

The appeal to reopen a claim of service connection for CAD is 
denied.



	                        
____________________________________________
	GEORGE R. SENYK 
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



